        Case 1:19-cv-06328-KPF Document 48 Filed 11/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DORA I. BROWN,

                           Plaintiff,

                    -v.-                              19 Civ. 6328 (KPF)

AUTOMATTIC INC.; BLUEHOST-                                 ORDER
ENDURANCE INTERNATIONAL
GROUP; and TWITTER,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of the Defendants’ November 13, 2020 letters

indicating their intent to file motions to dismiss the Third Amended Complaint.

(Dkt. #45-47). The Court GRANTS Defendants’ requests for leave and sets the

following briefing schedule: Defendants’ motions to dismiss and supporting

papers will be due on or before December 16, 2020; Plaintiff’s opposition

papers will be due on or before January 27, 2021; Defendants’ replies, if any,

will be due on or before February 10, 2021. Defense counsel are reminded to

transmit to Plaintiff, by electronic or ordinary mail, copies of any case cited in

their briefing, whether reported or unreported.

      The Clerk of Court is directed to mail a copy of this Order to Plaintiff.

      SO ORDERED.

Dated: November 16, 2020
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge
